                 Case 1:11-cv-01590-LTS-HBP Document 674 Filed 12/23/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                             __________  DistrictofofNew York
                                                                      __________


           UNIVERSITAS EDUCATION, LLC,                         )
                             Plaintiff                         )
                                v.                             )      Case No.     1:11-cv-1590-LTS-HBP
                NOVA GROUP, INC., et al.,                      )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Respondent Grist Mill Capital, LLC                                                                           .


Date:          12/23/2020                                                                 /s Roger Stavis
                                                                                         Attorney’s signature


                                                                                            Roger Stavis
                                                                                     Printed name and bar number
                                                                                        Mintz & Gold LLP
                                                                                   600 Third Avenue, 25th Floor
                                                                                       New York, NY 10016

                                                                                               Address

                                                                                     stavis@mintzandgold.com
                                                                                            E-mail address

                                                                                          (212) 696-4848
                                                                                          Telephone number

                                                                                          (212) 696-1231
                                                                                             FAX number
